Case 1:20-cv-05050-UNA Document 3 Filed 05/02/20 Page 1 of 1 PagelD #: 4

 

ED)

    

MAY 14 2016

IN THE UNITED STATES DISTRICT COURT es

U.8. DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
DISTRICT OF DELAWARE

 

 

 

In re MORNING SONG BIRD FOOD _ ) M §C Action No.
LITIGATION )

) Civil Action No. 3:12-cv-01592-JAH-RBB
) (S.D. Cal.)

DECLARATION OF REGIS C. WORLEY, JR.,
IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
WAL-MART STORES, INC.’S COMPLIANCE
WITH SUBPOENA DUCES TECUM

FRIEDLANDER & GORRIS, P.A.

Jeuny nes 7770

222 Delaware Avenue, Suite 1400
Wilmington, DE 19801

OF COUNSEL: (302) 573-3500
jfriedlander@friedlandergorris.com
ROBBINS GELLER RUDMAN cfoulds@friedlandergorris.com
& DOWD LLP
Regis C. Worley, Jr. Attorneys for Plaintiffs Laura Cyphert, Milt
655 West Broadway, Suite 1900 Cyphert, Barbara Cowin, Ellen Larson,
San Diego, CA 92101-8498 David Kirby, and Billy Kloeppel

(619)231-1058

Dated: March 30, 2015

1015967_1

 
